Citation Nr: 0126129	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-20 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence adequate to reopen a 
previously denied claim of service connection for a left knee 
injury has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).  That decision found that no new and 
material evidence had been presented to reopen the veteran's 
claim for service connection for a left knee injury.

The veteran testified at a hearing held at the RO before a 
hearing officer in February 2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The RO issued a decision in October 1980 denying service 
connection for a left knee disability.  It was reasoned that 
the left knee disability was not shown to be secondary to the 
service connected right knee disorder.  The veteran did not 
perfect his appeal within one year of notification of the 
decision.

3.  The evidence presented since the RO's October 1980 
decision bears directly and substantially upon the issue of 
entitlement to service connection for a left knee injury, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The veteran's left knee injury is reasonably shown to 
involve at least an element of disability that can be 
clinically attributable to the service-connected right knee 
disorder.

CONCLUSIONS OF LAW

1.  The October 1980 rating decision, which denied service 
connection for a left knee disability, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  Evidence received since the October 1980 rating decision, 
which continued the denial of service connection for a left 
knee disability, is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  The veteran's left knee injury was proximately caused by 
his service-connected right knee injury.  38 U.S.C.A. § 1110 
(West 1991), 38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes both VA and private 
treatment records from 1980 to 1981 and 1998 to 2000, a VA 
examination report from February 2000, and the veteran's 
statements and testimony.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran was service connected for residuals of a right 
knee injury he sustained while in service.  The veteran filed 
his initial claim for entitlement to service connection for a 
left knee injury secondary to his right knee injury in April 
1980.  The RO issued a decision in October 1980 denying 
secondary service connection for the left knee injury.  The 
veteran filed a notice of disagreement and was furnished with 
an SOC.  He did not subsequently perfect his appeal.

The veteran's service medical records indicate he injured his 
right knee in 1971.  He was treated several times for 
continual pain in his knee before being diagnosed with a 
probable tear of the right meniscus.  The veteran underwent 
corrective surgery in February 1972.  In August 1972 the 
veteran was put on a limited duty profile for six weeks due 
to continued right knee pain.  The veteran was service 
connected for residuals of a right knee injury effective 
February 1975.  In August 1975, the veteran underwent a right 
knee reconstruction at the VAH.  The veteran continued to 
seek treatment at the VA for his right knee disability.  In 
an October 1976 orthopedic exam the veteran was diagnosed 
with residuals of injury, right knee, postoperative with weak 
quadriceps muscle and weak lateral collateral ligament and 
anterior cruciate ligament, and traumatic arthritis.

Evidence on record at the time of the October 1980 rating 
decision consisted of VA treatment records from 1980.  An 
April 1980 Medical Certificate and History indicates that the 
veteran was being treated at the VA for a chronically 
dislocated right knee which was post-operative and a left 
knee which was painful, swollen, and had less than the full 
range of motion.

A June 1980 note indicated that the veteran complained that 
his left knee was giving away for the past twelve months.  
The most recent incident occurred three days prior to his 
visit to the clinic when he was stepping off a tractor at 
work.  At the time he was diagnosed with a sprained left 
knee.  A September 1980 VA exam indicated that the veteran 
had a weak medial collateral ligament and clinical traumatic 
arthritis in the left knee.  However, x-rays taken in 
September 1980 did not detect any significant abnormality in 
the left knee.

The RO issued a decision in October 1980 denying service 
connection for a left knee disability.  It was reasoned that 
the left knee disability as not shown to be secondary to the 
service connected right knee disorder.

In November 1980, the veteran reported that his left knee had 
given out ten days prior and he fell.  He was assessed with a 
tender lateral knee joint and probable recurrent meniscus 
tear.

The veteran submitted a note describing a visit to the 
physician in December 1980.  The veteran stated that the 
physician had informed him that his left knee condition was a 
result of favoring his left knee because of the right knee 
injury.  The physician's note was submitted in January 1981 
and does not mention this impression.  The veteran was 
assessed with a possible torn medial meniscus.  The physician 
recommended the veteran undergo an arthrogram.

In September 1985, the veteran fractured his right leg in an 
auto accident.  The treatment note characterized it as a 
difficult fracture to heal.  The physician noted that he did 
not believe the veteran would be able to assume normal daily 
activities for at least one year.

After a VA exam in May 1998, the veteran's disability rating 
for his service connected right knee was increased from 20 
percent to 30 percent.

In September 1999, the veteran requested that his claim for 
service connection for a left knee disability be reopened.  
Treatment records from 1981 and 1998 to 2000 were submitted.  
The pre-operative diagnosis from the veteran's surgery, 
performed at a private hospital in January 1981, indicated 
that he had a bucket handle tear of the medial meniscus with 
intact corner anteriorly and posteriorly.  The rim was fairly 
mature and there was no evidence of any recent tear.  There 
was a fair amount of degenerative change of the medial 
femoral condyle where the cartilage rubbed.

VA treatment notes beginning in August 1998 indicate the 
veteran continued to seek treatment for both knees.  A 
September 1998 treatment note indicates that the veteran was 
being set up with a patellar restraining brace.  He had been 
complaining of instability in his knee and increasing pain by 
the middle of his workday.  A September 1999 treatment note 
diagnosed the veteran with advanced degenerative joint 
disease of the right knee, status post tibial fracture and 
moderate degenerative joint disease of the left knee with 
probably torn medial meniscus.  An October 1999 treatment 
note indicated that the veteran's main concern was his left 
knee.  The diagnosis at that time was the same as it had been 
in September 1999.  In addition, there were extensive 
treatment notes from 1999 involving the veteran's continued 
problems with his right knee.

The veteran sent a letter to the RO in November 1999 
indicating that he suffered from arthritis and constant pain 
in his left knee.  He noted he was scheduled for an MRI and 
an appointment with an orthopedist in December 1999.

The reports from his orthopedic exam and MRI from December 
1999 were submitted to the file.  In the history given, the 
veteran noted that he continued to favor the right knee after 
the injury.  However, shortly after he fractured his right 
leg he began having problems with his left knee.  At the time 
of the December 1999 exam the veteran indicated he was having 
constant pain in his left knee with swelling and mechanical 
symptoms.  His left knee gave out.  X-rays taken for the exam 
indicated that the veteran had advanced medial joint 
degenerative joint disease and patello-femoral degenerative 
joint disease.  The MRI was unable to fully appreciate the 
menisci due to degenerative changes in the joint.  However, 
the physician indicated that the veteran might have meniscal 
degenerative tears.

A November 2000 progress note from a private physician 
indicated that the veteran was getting along reasonable well.  
The note states that the veteran was telling the physician 
that his left knee injury is a result of his right knee 
condition.  The physician stated that he believed that the 
records from his surgery in the early eighties might hold a 
critical element to that theory.  The veteran was diagnosed 
with bilateral status post-contusion; end-stage post-
traumatic arthritis in the right knee with valgus deformity 
and retained hardware; and medial compartment arthritis of 
the left knee with associated chronic ACL insufficiency 
status post extraarticular ACL reconstruction.  This note was 
submitted in conjunction with the veteran's records from his 
surgery on the left knee in 1981.

In February 2000, the veteran had a VA examination.  The 
examiner was to specifically answer whether the veteran's 
left knee condition is in any form secondary to the right 
knee problem.  It is apparent from the examination report 
that he thoroughly reviewed the veteran's medical history.  
The examiner stated:

"[c]ertainly, there is no mention made in his 
records of him having any type of knee problem on 
the left side until he sustained a work-related 
injury sometime in 1980 or thereabouts.  By that 
time, even though he claimed that he had been 
putting excessive stress on that knee, and that the 
traumatic incident getting down from the grader, in 
all probability, according to him, was because the 
knee was not as stable as it should have been, 
since he was putting excessive stress on in on 
account of the disability from the right knee.  It 
is very difficult, if not impossible, to put this 
in perspective.  There is no way of confirming it.

The possibility does, however, exist that he could 
have had some element of mild to moderate strain of 
the left knee prior to that particular work-related 
incident.  Thereafter, it appears that most of the 
problems in the left knee are secondary to the 
work-related injury, rather than any problems in 
the right knee.  There is no question that because 
the right knee was not a completely normal knee and 
had multiple problems in it of arthritis, which was 
post-traumatic, that he could have been putting 
some excessive stress on the left knee, and that 
could have aggravated an already present problem in 
the knee, namely degenerative changes.  There is no 
way of confirming or denying this."

In February 2001, the veteran testified at a hearing held at 
the RO before a hearing officer.  He testified that he 
believes his left knee impairment is secondary to his 
service-connected right knee problem.  He indicated that 
because he used his left knee more than his right knee, due 
to the injuries to his right knee, that his knee was already 
weakened when he injured it at work.  Consequently, his 
injury to his left knee was much worse than it should have 
been.  He stated that the records from his left knee surgery 
in 1981 indicate there was extensive damage to his knee.  He 
stated his belief that the fall he suffered while at work 
only exacerbated the damage that had already been done as a 
result of favoring his left knee.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  Disability 
which is proximately due to or the result of a service 
connected injury shall be service connected.  38 C.F.R. 
§ 3.310 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in January 
1978.  In Evans, the United States Court of Appeals for 
Veterans Claims (the Court) indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Id. At 284.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2000).










IV.  Analysis

A.  New and Material Evidence

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has provided evidence since the 
previous RO decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left knee disability.  See 38 
C.F.R. § 3.156(a).

At the time of the October 1980 decision, the RO considered 
the veteran's treatment records from 1980 in support of his 
claim.  The rating decision stated that the evidence of 
record did not support the claim of entitlement to service 
connection for the left knee sprain as being due to the 
service-connected right disability.

The evidence introduced since the October 1980 RO decision 
consists of a pre-operative report from January 1981, 
treatment notes from 1998 to 2000, a VA examination and 
opinion from February 2000, and testimony at a hearing held 
at the RO before a hearing officer.

The veteran's February 2000 VA exam specifically addresses 
whether there is a relationship between the veteran's left 
knee disability and his service-connected right knee 
disability.  The exam report and opinion is new and material 
in that it addresses a key matter regarding secondary service 
connection that was not addressed by the evidence submitted 
prior to the October 1980 decision.  It also raises the 
possibility of there being an etiological relationship 
between the disorders at issue.

Accordingly, for the reasons explained above, the Board has 
determined that since the October 1980 decision, the veteran 
has submitted new and material evidence to reopen the claim 
for service connection for a left knee disability, and the 
petition to reopen such a claim is granted.


B.  Secondary Service Connection for a Left Knee Injury

The February VA exam specifically addressed the matter of 
whether the veteran's left knee injury could have been a 
result of his right knee injury.  The opinion offered with 
the report indicated that while it appeared that most of the 
problems in the left knee were related to the work-related 
injury, there was no question that his reliance on his left 
knee due to the right knee injury could have aggravated an 
already present problem in the knee.  Although the language 
and terminology used by the examiner could be viewed as 
somewhat equivocal, the fact remains that, in the view of 
this Board Member, a reasonable doubt exists as to whether 
there is at least an element of disability associated with 
the left knee that can be clinically attributed to the 
service connected problems with the right knee.  Accordingly, 
the Board grants the veteran's claim for service connection 
for a left knee injury.


ORDER

1.  The petition to reopen the claim for service connection 
for a left knee disability is granted.

2.  Service connection for a left knee injury is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

